In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-19-00140-CR
                                  ________________________


                            JACQUELYNN STRAUSS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                             On Appeal from the 64th District Court
                                      Hale County, Texas
            Trial Court No. A19197-1208; Honorable Robert W. Kinkaid, Jr., Presiding


                                        November 18, 2019

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      In 2013, Appellant, Jacquelynn Strauss, was convicted of driving while intoxicated,

enhanced,1 and sentenced to five years confinement.                    The trial court suspended

punishment in favor of community supervision. In 2019, the trial court revoked Appellant’s

community supervision, sentenced her to five years confinement, and assessed a fine of


      1   TEX. PENAL CODE ANN. §§ 49.04, 49.09(b) (West Supp. 2018).
$419. Appellant appealed the judgment of revocation. Now pending before this court is

Appellant’s motion to dismiss her appeal.


      As required by Rule of Appellate Procedure 42.2(a), the motion to dismiss is signed

by Appellant and her attorney. No decision of this court having been delivered, the motion

is granted, and the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                       Per Curiam


Do not publish.




                                            2